
	
		III
		111th CONGRESS
		1st Session
		S. RES. 227
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mr. Brown submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating September 2009 as
		  Tay-Sachs Awareness Month.
	
	
		Whereas Tay-Sachs disease is a rare, genetic disorder that
			 causes destruction of nerve cells in the brain and spinal cord due to the poor
			 functioning of an enzyme called hexosaminidase A;
		Whereas there is no proven treatment or cure for Tay-Sachs
			 disease and the disease is always fatal in children;
		Whereas the disorder was named after Warren Tay, an
			 ophthalmologist from the United Kingdom, and Bernard Sachs, a neurologist from
			 the United States, both of whom contributed to the discovery of the disease in
			 the 1880s;
		Whereas Tay-Sachs disease often affects families with no
			 prior history of the disease;
		Whereas approximately 1 in 27 Ashkenazi Jews, 1 in 30
			 Louisianan Cajuns, 1 in 30 French Canadians, 1 in 50 Irish Americans, and 1 in
			 every 250 people are carriers of Tay-Sachs disease, which means approximately
			 1,500,000 people in the United States are carriers;
		Whereas unaffected carriers of the disease possess the
			 recessive gene that can trigger the disease in future generations;
		Whereas, if both parents of a child are carriers of
			 Tay-Sachs disease, there is a 1 in 4 chance that the child will develop
			 Tay-Sachs disease;
		Whereas a simple and inexpensive blood test can determine
			 if an individual is a carrier of Tay-Sachs disease, and all people in the
			 United States, especially those people who are members of high-risk
			 populations, should be screened; and
		Whereas raising awareness of Tay-Sachs disease is the best
			 way to fight this horrific disease: Now, therefore, be it
		
	
		That the Senate designates September
			 2009 as Tay-Sachs Awareness Month.
		
